COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Juan Jose Rojas v. Lilian Guardado

Appellate case number:    01-13-00049-CV

Trial court case number: 2010-01030

Trial court:              311th District Court of Harris County

        Before the court is the Motion for Clarification on Abated Appeal filed by appellant, Juan
Jose Rojas. On September 26, 2013, the court directed the trial court to make additional findings
of fact and conclusions of law. On October 18, 2013, the trial court entered its Second Amended
Findings of Fact and Conclusions of Law, which it subsequently filed with this court as part of a
supplemental clerk’s record.

       We GRANT the motion to the extent that it requests leave to file a supplemental brief to
address the legal and factual sufficiency of the trial court’s findings of fact and conclusions of
law. Appellant may file an amended brief within 30 days of the date of this order. Should
appellee Lilian Guardado choose to do so, she may file an amended responsive brief within 60
days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Justice Michael Massengale
                        Acting individually     Acting for the Court


Date: April 10, 2014